—Appeal by the defendant from a judgment of the County Court, Nassau *247County (Baker, J.), rendered August 19, 1993, convicting him of burglary in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
These is no merit to the defendant’s contention that the trial court improvidently exercised its discretion when it denied the defendant’s application to preclude the People from cross-examining him with respect to his three prior convictions. A review of the record indicates that the court weighed the competing considerations and determined that the probative value of the crimes concerning the defendant’s tendency to put his self-interest above that of society outweighed any prejudice to the defendant (see, People v Sandoval, 34 NY2d 371).
The defendant’s remaining contentions are without merit. Copertino, J. P., Pizzuto, Santucci and Florio, JJ., concur.